Citation Nr: 0122175	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-02 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for rheumatoid 
arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to October 
1945.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Manila, the Republic of 
the Philippines, Regional Office (RO).  The RO denied 
reopening the claims for service connection for rheumatoid 
arthritis and pulmonary tuberculosis.

The Board notes that the veteran requested a hearing at the 
local VA before a member of the Travel Section of the Board.  
The veteran withdrew his request for a hearing in June 2001.


FINDINGS OF FACT

1.  The veteran's claim for service connection for rheumatoid 
arthritis was denied in a Board decision in March 1991.

2.  The veteran's claim for service connection for pulmonary 
tuberculosis was denied in a Board decision in March 1991.

3.  The evidence received since the March 1991 decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for rheumatoid arthritis, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The evidence received since the March 1991 decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for pulmonary tuberculosis, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The March 1991 Board decision, which denied service 
connection for rheumatoid arthritis and pulmonary 
tuberculosis, is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the March 1991 Board decision 
is not new and material, and the claim for service connection 
for rheumatoid arthritis is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The evidence received since the March 1991 Board decision 
is not new and material, and the claim for service connection 
for pulmonary tuberculosis is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1991, the Board denied service connection for 
rheumatoid arthritis and pulmonary tuberculosis.  At the time 
of the March 1991 Board decision, the evidence of record 
consisted of the veteran's application for benefits and a 
processing affidavit, executed in October 1945, that 
indicated the veteran did not incur any wounds or illnesses 
during his period of service.

In March 2000, the veteran asked that his claims be reopened.  
The RO, in a letter dated June 2000, informed the veteran 
that, in order to reopen his claims, he would need to present 
new and material evidence.

The veteran submitted four original medical certificates in 
support of his claims.  The first medical certificate, dated 
July 2000, stated that the veteran had been admitted to 
Isabela Provincial Hospital from July 3, 2000 to July 4, 2000 
for a diagnosis of rheumatoid arthritis.  The second 
certificate, also dated July 2000, was a certificate of 
clinical chemistry test results from Isabela Provincial 
Hospital.  The third certificate, also from Isabela 
Provincial Hospital, shows the results of a lumbo-sacral 
examination conducted on July 4, 2000.  The radiologist 
reported osteophytosis of the lumbar spine.  The final 
certificate from St. Therese Diagnostic Laboratory indicates 
the veteran's serology results from July 4, 2000.  The 
veteran's blood was positive for rheumatoid factor.

In a September 2000 rating decision, the RO denied the 
veteran's request to reopen his claims for service connection 
for rheumatoid arthritis and pulmonary tuberculosis.  In its 
decision, the RO stated that while the evidence presented by 
the veteran was new it was not material to his claims.  The 
veteran filed a notice of disagreement in November 2000.  In 
December 2000, the veteran submitted an x-ray report from 
December 6, 2000 showing minimal pulmonary tuberculosis.  
Subsequently, the veteran perfected his appeal.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of veterans' claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  However, the VCAA specifically provides 
that nothing in this section shall be construed to require 
the VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A (f) (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to reopen his claims.  The Board concludes 
that the discussions in the rating decision, the statement of 
the case (SOC), and the letters sent to the veteran informed 
him of the information and evidence needed to reopen the 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran requested a hearing, but subsequently 
withdrew his request.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection for arthritis may be granted on a presumptive 
basis if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307,  3.309(a) 
(2000).  Service connection for tuberculosis may be granted 
on a presumptive basis if manifest to a compensable degree 
within three years of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative to all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

IV. Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the March 1991 Board decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for rheumatoid arthritis and pulmonary 
tuberculosis.  See 38 C.F.R. § 3.156(a).

Since the March 1991 Board decision, the veteran has not 
brought forth competent evidence establishing service 
connection for either rheumatoid arthritis or pulmonary 
tuberculosis.  The veteran was treated in July 2000 at 
Isabela Provincial Hospital for rheumatoid arthritis.  The 
veteran submitted four medical certificates from that 
hospital in support of his claim.  These certificates can be 
considered new evidence because they were not of record at 
the time of the Board's March 1991 decision.  However, these 
certificates do not provide a basis to reopen the claim for 
service connection for rheumatoid arthritis.  The 
certificates only establish a current diagnosis of rheumatoid 
arthritis.  The statements do not address a relationship 
between the veteran's current diagnosis of rheumatoid 
arthritis and his service.  Thus the certificates provide no 
basis to reopen the previously denied claim for service 
connection for rheumatoid arthritis.

The veteran has submitted one piece of new evidence regarding 
his claim of service connection for pulmonary tuberculosis.  
A single x-ray report dated in December 2000 shows the 
presence of minimal pulmonary tuberculosis, but does not 
contain any indication that the disorder is related to 
service.  Thus, this piece of evidence is considered new, but 
not material.

Accordingly, for the reasons explained above, the Board has 
determined that since the last denial in March 1991, the 
veteran has not submitted new and material evidence to reopen 
the claims for service connection for rheumatoid arthritis 
and pulmonary tuberculosis, and the petition to reopen such a 
claims is denied.


ORDER

1.  The petition to reopen the claim for service connection 
for rheumatoid arthritis is denied.

2.  The petition to reopen the claim for service connection 
for pulmonary tuberculosis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

